January 27, 1919. The opinion of the Court was delivered by
The appellant alleges that she is the owner of a lot of land in the town of Jonesville, through the western portion of which there ran a street of the town; that by agreement with the town council, she dedicated to the city for a street a strip of land on the eastern side of her lot and in consideration thereof the town council agreed to abandon the old street through the western side of the lot; that in pursuance of said agreement, she turned over to the town the 50 feet on the eastern side, and it was accepted by the town and put in condition to be used as a street; that with full knowledge and consent of the town council she erected fences around her lot and across the ends of the old street and inclosed the same in her lot; that her son gave some offense to the town council, and that in consequence thereof the mayor and aldermen blocked the new street which they had already accepted, and wilfully, unlawfully, and in a high-handed manner tore down her fence across the old road. This action is brought against the town and mayor and aldermen officially and as individuals.
The defendants demurred on the ground that the complaint does not state facts sufficient to constitute a cause of action, in that the town of Jonesville had no power to discontinue the street, and, as the fence obstructed the street, they had a right to remove it. The demurrer was sustained on that ground and this appeal was taken by the plaintiff. There is one exception with several subheads, but really only *Page 394 
one question, as the whole case depends upon the power of Jonesville to discontinue a street.
The complaint asks no damages against the town of Jonesville, but an injunction against interference with plaintiff's possession of the abandoned street.
Section 2951, Code of Laws of South Carolina, vol. I, gives city councils the same rights in the management of its streets as are given to county boards of commissioners.
Section 1932 of said Code gives to the county boards of commissioners the right "to discontinue such roads, bridges and ferries as shall be found useless, and to alter roads so as to make them more useful."
According to the allegations of the complaint, the town council had the right to alter the road. We have been cited to no authority, and we know of none, that requires the alteration to be made by a formal ordinance.
The order appealed from is reversed.
MESSRS. JUSTICES HYDRICK, WATTS and GAGE concur.
MR. CHIEF JUSTICE GARY did not sit.